DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group II (claims 9-31) in the reply filed on is acknowledged. Because the applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP 818.01(a)).
	Claims 1-8 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group or/and species, there being no allowable generic or linking claim. 
Claim Objections
Claim(s) 18 is/are objected to because of the following informalities: 
line 5 “system,,” should be changed to read--system,--.
Appropriate correction is required.
	Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claim 10 recites “the group consisting of” and “the level of water in a tank of the vegetation wall system”. There is a lack of antecedent basis. Additionally, it is not clear if this is the same tank claimed in claim 1.  
	Claim 12 recites “the group consisting of”. There is a lack of antecedent basis. 
	Claim 14 recites “the group consisting of”. There is a lack of antecedent basis. Claims 15-16 are rejected based on their dependency.
	Claim 15 recites “the group consisting of” and “the duration of time”. There is a lack of antecedent basis. 
	Claim 18 recites “the group consisting of” and “	the group consisting of”. There is a lack of antecedent basis. Claims 19-26 are rejected based on their dependency.
	Claim 19 recites “the group consisting of”. There is a lack of antecedent basis. 
 	Claim 20 recites “the group consisting of”. There is a lack of antecedent basis. 
	Claim 21 recites “the group consisting of”. There is a lack of antecedent basis. 
	Claim 22 recites “the group consisting of”, “the group consisting of”, and “the group consisting of”. There is a lack of antecedent basis. 
	Claim 24 recites “the group consisting of”, “the group consisting of”, “the timer settings”. There is a lack of antecedent basis. 

	“a pump or timer”. It is not clear if this is referring to the same pump claimed in claim 1. 
Claim 25 recites “the group consisting of”, “the group consisting of”, “the timer settings”. There is a lack of antecedent basis. 
	“the moisture content”. It is not clear if this is the same as the “a first moisture content” previously claimed in claim 18. 
	“a pump or timer”. It is not clear if this is referring to the same pump claimed in claim 1. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 9-19, 21-25, 27-31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Graf, Jr (US 5283974 A). 
Regarding claim 9, Graf teaches:
a method of monitoring the at least one aspect in the vegetation wall system of claim 1
a vegetation wall system (cabinet 10 with plants 18 on walls 31, Fig 1) comprising:
a tank (54, Fig 5B);
a vegetation mounting unit with two portions (cabinet 10 with hood 12, central housing 16 and base 14, Fig 1), an upper portion and a
lower portion (upper portion as central housing 16 and hood 12 and lower portion as base 14, Fig 1);
at least one vegetation holding unit, media panel, or vegetation housing unit (shelves 22 for holding plants 18, Fig 1);
a lighting unit releasably coupled to the upper portion of the vegetation mounting unit ("hood portion 12 includes a central section 42 in which a plurality of lights are mounted for illumination central housing 16” col 4 In 26-28);
a pump configured to feed water from the tank to the upper portion of the vegetation mounting unit (pump 56 for feeding nozzles 48 at upper portion of mounting unit, Fig 1, 4, 5B); and
a programmable logic control unit wherein the programmable logic control unit comprises at least one sensor configured to measure at least one aspect in a vegetation wall system and at least one control unit that is communicatively coupled to input and output units (control computer 28 with at least one sensor 32 for measuring temperature, Fig 2)
the method comprising: measuring, by a sensor, a first component (measuring first component as level of fresh water tank measured by sensor, "if the fresh water supply 
and a second component (measuring second component as level of waste water tank measured by sensor; "if the waste water tank if full, the fresh water pump is turned off and the operator is alerted” col 8 In 67- col 9 In 1; see Fig 15) in the vegetation wall system;
determining, by a processor (control computer 28, see Fig 15),
 a change in the at least one aspect based on: the first component (measuring change in fresh water tank level of 54, Fig 5B, 15),
the second component (measuring change in waste water tank level of 52, Fig 5B, 15), and
an amount of time between the measurement of the first component and the second component (upon starting tank manage loop, Fig 15);
determining whether the change in at least one aspect is outside a threshold range (determining is aspect is outside a threshold range, range being full or empty depending on tank, Fig 5B, 15); and in response to determining the change in the at least one aspect is outside the threshold range, determining an anomalous condition exists (determining condition of full or empty tank, Fig 15).
Regarding claim 10, Graf teaches the method of claim 9, and further teaches:
wherein the first component and second component are independently selected from the group consisting of the level of water in a tank of the vegetation wall system, flow 
level in at least one vegetation holding unit, media panel, or vegetation housing unit of the vegetation wall system, moisture level of the
entire vegetation wall system, and surface light intensity (first component is the level of water in a fresh water tank 54, second condition is the level of water in waste water tank 52, Fig 5B, 15).
Regarding claim 11, Graf teaches the method of claim 9, and further teaches:
wherein at least two or more aspects in the vegetation wall system may be monitored individually or simultaneously ("computer 28 continually monitors temperature and humidity conditions" col 6 In7-60).
Regarding claim 12, Graf teaches the method of claim 9, and further teaches:
wherein the sensor is selected from the group consisting of: water level sensor or sensors; moisture level sensor or sensors; flow rate sensor or sensor; water composition sensor or sensors; temperature sensor or sensors; or light illumination sensor or sensors; and any combination thereof ("computer 28 continually monitors temperature and humidity conditions" col 6 In 57-60).
Regarding claim 13, Graf teaches the method of claim 9, and further teaches:
comprising generating an alert in response to determining that the anomalous condition exists ("if the growing chamber temperature is not below 100 degrees F, the lights will not be turned on and the operator will be alerted" col 8 In 9-12; "if the fresh water supply tank is empty, the fresh water pump is de-activated and the operator is 
Regarding claim 14, Graf teaches the method of claim 13, and further teaches:
wherein the alert generated is selected from the group consisting of illuminating an alert light, sounding an alarm, activating a system response within the vegetation wall system, displaying a notification in a browser-based dashboard, sending an email to a user, sending a text message to a user, sending a push notification through an application to a mobile device, and displaying a notification through an application on a mobile device ("an audible signal is generated and an error message is displayed to alert the user" col 10 In 43-45).
Regarding claim 15, Graf teaches the method of claim 14, and further teaches:
wherein the system response is selected from the group consisting of adjusting the duration of time that the pump operates, disabling a tank, providing power to a solenoid valve on a water feed line to fill the tank, reducing the power to the pump to lower flow rate, increasing the power to the pump to raise flow rate, providing power to an actuator and injecting oxygen into the water, activating a fan to cool surface temperature, increasing heat intensity of a heat lamp to increase surface temperature, and adjusting the intensity of at least one light ("if the growing chamber temperature is not below 100 degrees F, the lights will not be turned on and the operator will be alerted" col 8 In 9-12; "if the fresh water supply tank is empty, the freshwater pump is de-activated and the operator is alerted" col 8 In 61-65; "if the waste water tank if full, the fresh water pump is turned off and the operator is alerted" col 8 In 67- col 9 In1).

 wherein the system response is remotely deployed and/or managed or automatically deployed (see Fig 9-15; controlled automatically upon certain conditions of the system).
Regarding claim 17, Graf teaches the method of claim 13, and further teaches: 
wherein the at least one aspect monitored in the vegetation wall system is the operation of a pump of the vegetation wall system, flow rate of water through an irrigation system of the vegetation wall system, flow rate of water through an irrigation line of the vegetation wall system, level of water in an tank of the vegetation wall system, moisture level in at least one vegetation holding unit, media pane!, or vegetation housing unit of the vegetation wall system, moisture level of the entire vegetation wall system, overwatering of at !east one vegetation holding unit, media panel, or vegetation housing unit of the vegetation wall system, overwatering of the entire vegetation wall system, under-watering of at least one vegetation holding unit, media panel, or vegetation housing unit of the vegetation wall system, or under-watering of the entire vegetation wall system ("if the growing chamber temperature is not below 100 degrees F, the lights will not be turned on and the operator will be alerted" col 8 In 9-12; "if the fresh water supply tank is empty, the fresh water pump is de-activated and the operator is alerted" col 8 In 61-65; "if the waste water tank if full, the fresh water pump is turned off and the operator is alerted” col 8 In 67- col 9 In 1; see also Fig 9-15 of other system aspects being monitored).
Regarding claim 18, Graf teaches the method of claim 17, and further teaches:
 wherein the sensor is a liquid detection sensor or a flow sensor (liquid sensor to determined liquid level in fresh water tank 54 and waste water tank 52, Fig 5B, 15),
the first component is selected from the group consisting of a first water level in the tank, a first moisture content of least one vegetation holding unit, media panel, or vegetation housing unit of the vegetation wall system, or vegetation mounting unit of the vegetation wall system, and a first moisture content of the entire vegetation wall system (first component is the level of water in a fresh water tank 54, Fig 5B, 15), and
the second component is selected from the group consisting of a second water level in the tank, a second moisture content of one vegetation holding unit, media panel, or vegetation housing unit of the vegetation wall system, or vegetation mounting unit of the vegetation wall system, and a second moisture content of the entire vegetation wall system (second condition is the level of water in waste water tank 52, Fig 5B, 15).
Regarding claim 19, Graf teaches the method of claim 18, and further teaches:
wherein the liquid detection sensor is selected from the group consisting of a level sensor, an ultrasonic level sensor, optical level switch, a capacitance level sensor, a microwave/radar sensor, a vibrating or tuning fork sensor, a conductive sensor, a resistance sensor, a float switch sensor, and a bubbler sensor (level detector in tanks 52 and 54, Fig 5B, 15).
Regarding claim 21, Graf teaches the method of claim 18, and further teaches:
 wherein the anomalous condition is selected from the group consisting of overwatering, under-watering, low tank level ("if the fresh water supply tank is empty, the fresh water pump is de-activated and the operator is alerted" col 8 In 61-65, Fig 15), 
Regarding claim 22, Graf teaches the method of claim 21, and further teaches:
wherein the at least one aspect monitored is selected from the group consisting of: the level of water in the tank of the vegetation wall system (level of water in fresh water tank 54 and waste water tank 52, Fig 5B, 15; “if the fresh water supply tank is empty, the fresh water pump is de-activated and the operator is alerted" col 8 In 61-65; "if the waste water tank if full, the fresh water pump is turned off and the operator is alerted” col 8 In 67- col 9 In 1), the moisture content in at least one vegetation holding unit, media panel, or vegetation housing unit of the vegetation wall system, the moisture content of the entire vegetation wall system, underwatering of at least one vegetation holding unit, media panel, or vegetation housing unit of the vegetation wall system, underwatering of the entire vegetation wall system, flow rate of water through an irrigation system of the vegetation wall system, flow rate of water through an irrigation line of the vegetation wall system, and operation of the pump;
the anomalous condition is selected from the group consisting of:irrigation line failure, insufficient amount of water delivered to at least one vegetation holding unit, media panel, or vegetation housing unit of the vegetation wall system, insufficient amount of water delivered to the entire vegetation wall system (insufficient amount of water being delivered to entire system due to empty fresh water tank; Fig 5B, “if the fresh water supply tank is empty, the fresh water pump is de-activated and the operator is alerted" col 8 In 61-65, Fig 15), insufficient moisture content of at least one vegetation holding unit, media panel, or vegetation housing unit of the vegetation wall system, and insufficient moisture content of the entire vegetation wall system,
and the alert generated is selected from the group consisting of sounding an alarm, activating a system response within the vegetation wall system, displaying a notification in a browser-based dashboard, sending an email to a user, sending a text message to a user, sending a push notification through an application to a mobile device, and displaying a notification through an application on a mobile device ("an audible signal is generated and an error message is displayed to alert the user" col 10 In 43-45),
wherein the notification, email, or text directs a user to replace a pump or a timer, change the timer settings, fill the tank, replace or clean the irrigation line or the system response comprises adjusting the timer setting (alerts to user to fill the fresh water tank if it alerts to be empty, Fig 15).
Regarding claim 23, Graf teaches the method of claim 22, and further teaches:
wherein at least two aspects are monitored simultaneously (fresh water tank level and waste water tank level are both monitored in “start water tank management loop" Fig 15).
Regarding claim 24, Graf teaches the method of claim 21, and further teaches:
wherein the at least one aspect monitored is selected from the group consisting of: the level of water in the tank of the vegetation wall system (level of fresh water in tank 54, Fig 58; “if the fresh water supply tank is empty, the fresh water pump is de-activated and the operator is alerted" col 8 In 61-65, Fig 15), the moisture content in at least one vegetation holding unit, media panel, or vegetation housing unit of the vegetation wall system, the moisture content of the entire vegetation wall system, overwatering of at least one vegetation holding unit, media panel, or vegetation housing unit of the vegetation wall system, overwatering of the entire vegetation wall system, and operation of the pump;
the anomalous condition is low-tank level or the water in the tank falls to a predetermined level above a pump inlet ("if the fresh water supply tank is empty, the fresh water pump is de-activated and the operator is alerted" col 8 In 61-65, Fig 15);
and the alert generated is selected from the group consisting of sounding an alarm, activating a system response within the vegetation wall system, displaying a notification in a browser-based dashboard, sending an email to a user, sending a text message to a user, sending a push notification through an application to a mobile device, and displaying a notification through an application on a mobile device ("an audible signal is generated and an error message is displayed to alert the user" col 10 In 43-45),
wherein the notification, email, or text directs a user to replace a pump or timer, change the timer settings, or fill the tank or the system response comprises adjusting the duration of time that the pump operates or providing power to a solenoid valve on a water feed line to fill the tank (alerts to user to fill the fresh water tank if it alerts to be empty, Fig 15).
Regarding claim 25, Graf teaches the method of claim 21, and further teaches:
wherein the at least one aspect monitored is selected from the group consisting of:
flow rate of water through an irrigation system of the vegetation wall system, flow rate of water through an irrigation line of the vegetation wall system, and operation of the pump (aspect monitored is level in fresh water tank, if the tank level is too low, the fresh water pump is turned off, Fig 15);
the anomalous condition is a flow rate below a specific, desired rate or range or a flow rate above a specific, desired rate or range (if fresh water tank is empty, there will be no flow out of the tank through the pump to the system, if the flow rate is below a desired operation range, Fig 15);
and the alert generated is selected from the group consisting of sounding an alarm, activating a system response within the vegetation wail system, displaying a notification in a browser-based dashboard, sending an email to a user, sending a text message to a user, sending a push notification through an application to a mobile device, and displaying a notification through an application on a mobile device ("an audible signal is generated and an error message is displayed to alert the user" col 10 In 43-45),
wherein the notification, email, or text directs a user to replace a pump or a timer, change the timer settings, fill the tank, adjust the duration of time that the pump operates or the system response comprises adjusting the duration of time that a pump operates (alerts to use to fill the fresh water tank if it alerts to be empty, Fig 15).
Regarding claim 9, Graf teaches:
 a method of monitoring the at least one aspect in the vegetation wall system of claim 1 (see claim 1 mapped above)
, the method comprising: measuring, by a sensor, a first component (measuring first component as time of day measured by sensor in processor, Fig 9) and a
second component (measuring first component as temperature measured by sensor 32, Fig 2, 9) in the vegetation wall system;
determining, by a processor (control computer 28, see Fig 9), a change in the at least one aspect based on:
the first component (measuring change in time and season for enabling lights to turn on or off Fig 9),
the second component (measuring change in temperature to turn lights on if too cold, Fig 9), and
an amount of time between the measurement of the first component and the second component (upon starting tank manage loop, Fig 8-9);
determining whether the change in at least one aspect is outside a threshold range (determining if temperature is outside of desired range, Fig 9 - "is growing chamber temp below 100 degrees F"); and in response to determining the change in the at least 
Regarding claim 27, Graf teaches the method claim 9, and further teaches:
 wherein the at least one aspect monitored in the vegetation wall system is surface light illumination of the vegetation wall system, the sensor is a surface light sensor (sensing weather light is currently on or off, Fig 9),
 the first component is a first level of light illumination (first component is light on or off based on season and time of day, Fig 9) 
and the second component is a second level of light illumination (second condition is light on or off upon analyzing temperature within system, Fig 9) 
and, the anomalous condition is that the surface light intensity is above a threshold level or below a threshold level (condition determined weather light is to stay on if currently on, turn off is currently on, turn on if currently off, or stay off is currently off, Fig 9).
Regarding claim 28, Graf teaches the method of claim 27, and further teaches:
comprising dimming or increasing the amount of light projected to the surface of the vegetation wall system in response to determining the anomalous condition exists (condition determined whether light is to stay on if currently on, turn off is currently on, turn on if currently off, or stay off is currently off, Fig 9; dimming by turning light off and increasing the amount of light by turning light on, Fig 9).
Regarding claim 29, Graf teaches the method of claim 28, and further teaches:
where the light projected to the surface of the vegetation wall system further comprises a peripheral, integral, derivative loop (see Fig 9 comprising PID loop employing feedback).
Regarding claim 30, Graf teaches the method of claim 29, and further teaches:
 wherein each light is controlled by the peripheral, integral, derivative loop independently or wherein each light is synchronized by the peripheral, integral, derivative loop (see Fig 9 employing feedback for a PID loop for lights).
Regarding claim 31, Graf teaches the method of claim 28, and further teaches:
where the light projected to the surface of the vegetation wall system comprises a manual or automatic adjustment (light being projected out of light is controlled manually via keypad 30 or automatically via program controller 28, Fig 2B, 7, 8-9).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graf in view of  (WO 2008/101339 A1) to SENSOTECH INC (hereinafter "Sensotech").
Regarding claim 20, Graf teaches the method of claim 18, and further teaches:
the sensor (sensors in tanks 52 and 54 for measuring liquid level therein, Fig 5B, 15; “if the fresh water supply tank is empty, the fresh water pump is de-activated and the operator is alerted” col 8 In 61-65; see Fig 15; “if the waste water tank if full, the fresh water pump is turned off and the operator is alerted" col 8 In 67- col 9 In 1).
While Graf is silent as to teach:
the sensor is selected from the group consisting of an orifice-plate flow sensor, a flow nozzle, a venture tube, a turbine flowmeter, a positive-displacement meter a rotameter, a vortex-shedding sensor, a fluid-oscillator meter, a jet-deflection meter, an ultrasonic meter, a magnetic flow sensor, a magnetic piston, a laser-doppler flow sensor, and a pitot tube, 
Sensotech teaches:
A fluid tank wherein the tank comprises an ultrasonic transducer for measuring the liquid level within the tank (ultrasonic transducer 20 for measuring level 26 within tank 12, Fig 3; “the ultrasonic transducer 20" para {0063}; "a single transducer 20 can be used, and the approach ring of the transducer 20 has no effect on the minimal level that can be detected as long as the distance between the reflector 24 and the transducer 20 is greater than the dead zone." para [0066]). 
it would have been obvious to one of ordinary skill in the art before the effective filing date to have made the sensor of Graf an ultrasonic sensor as taught by Sensotech to provide an accurate reading within the tanks for proper measurements of fresh water and waste water. 
Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graf in view of  Doehling (US20190320601A1). 

The measuring of a first and second component (see above)
Graf doesn’t teach:
wherein the amount of time between measuring of the first component and the second component is dependent on the flow rate of the irrigation system
Doehling teaches:
A method of monitoring a irrigation system (abstract and figs)
wherein the amount of time between measuring of the first component and the second component is dependent on the flow rate of the irrigation system (para0017, para0059)
It would have been obvious to one of ordinary skill in the art to modify the method of Graf such that the amount of time between measuring the first and second comonents of Graf was dependent on the flow rate of the irrigation system as taught by Doehling to  detect that a sprinkler head is leaking or delivering too much water and the controller may adjust the watering schedules accordingly (para0017).
	Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20180359952 A1 teaches a method of measuring water usage in a growth assembly.
US 20060260187 A1 an automatic plant watering apparatus operated by a microcontroller that is programmed to measure a first time period during which the pump is not operated, and a second time period during which the pump is operated.

US 9629313 B1 teaches a system for growing plants and method of operation thereof. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADA M ALGHAILANI whose telephone number is (571)272-8058. The examiner can normally be reached M-F (7:30am - 4:30pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHADA ALGHAILANI/             Examiner, Art Unit 3643                                                                                                                                                                                           
/DAVID J PARSLEY/             Primary Examiner, Art Unit 3643